Exhibit 10.50






AMENDMENT TO THE
SPX CORPORATION SUPPLEMENTAL RETIREMENT PLAN
FOR TOP MANAGEMENT



SPX Corporation currently maintains the SPX Corporation Supplemental Retirement
Plan for Top Management (the “Plan”). Pursuant to the powers of amendment
reserved in Section 6.1 of the Plan, effective as of September 26, 2015, SPX
Corporation hereby amends the Plan in the following manner:
1.
Article II of the Plan is amended by adding the following new Section 2.4:

“Section 2.4    FLOW Transferees.
As part of the Separation and Distribution Agreement by and between SPX
Corporation and SPX FLOW, Inc. dated as of September 22, 2015 (and as may be
amended from time to time), SPX Corporation and SPX FLOW, Inc. entered into the
Employee Matters Agreement dated as of September 26, 2015 (the “EMA”). In
accordance with the EMA, all liabilities for Flowco Employees (as defined in the
EMA) who participate in the Plan immediately prior to the Effective Time (as
defined in the EMA) are to be transferred to the SPX FLOW Supplemental
Retirement Plan for Top Management (the “FLOW TMP Plan”) as of September 26,
2015 (such Flowco Employees referred to as “Flow Transferees”). As of such date,
Flow Transferees shall cease to be Participants under this Plan and shall become
participants in the FLOW TMP Plan.
From and after the September 26, 2015, neither the Company nor this Plan shall
have any liability with respect to the former participation by Flow Transferees
in this Plan, and Flow Transferees shall not be entitled to any payment of any
benefits under the Plan. References to the FLOW TMP Plan in this Plan are
descriptive only, and neither the Company nor this Plan guarantees any payments
or rights under the FLOW TMP Plan. The provisions of this Section 2.4 shall
supersede any provision in the Plan to the contrary (including, without
limitation, any Appendices).”


2.
Section 7.9 is amended by adding the following sentence:

“For avoidance of doubt, SPX FLOW, Inc. shall not be deemed a successor of the
Company for purposes of the Plan.”


3.
Article IX is amended by adding “and Section 2.4” after “Section 5.3”.



